                      UNITED STATES DISTRICT COURT

                           DISTRICT OF HAWAII


UNITED STATES OF AMERICA,             CR NO. 13-00220 LEK
                                      CV NO. 19-00036 LEK-KJM
                   Plaintiff,

        vs.

JOSEPH LOPES,

                   Defendant.


   ORDER DENYING MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET
        ASIDE, OR CORRECT SENTENCE BY A PERSON IN FEDERAL
       CUSTODY AND DENYING A CERTIFICATE OF APPEALIBILITY

              Before the Court is pro se Defendant/Petitioner

Joseph Lopes’s (“Lopes”) Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by Person in Federal

Custody (“§ 2255 Motion”), filed January 22, 2019.       [Dkt.

no. 109.]     On January 24, 2019, an Order to Show Cause was

issued, directing Plaintiff/Respondent the United States of

America (“the Government”) to file an answer, pursuant to Rule 5

of the Rules Governing Section 2255 Proceedings for the United

States District Courts.     [Dkt. no. 110.]     The Government filed

its “Response” to the § 2255 Motion (“Answer”) on August 15,

2019.    [Dkt. nos. 129 (Answer), 130 (sealed documents in support

of Answer).]     Lopes’s § 2255 Motion is hereby denied, and a

certificate of appealability is also denied, for the reasons set

forth below.
                             BACKGROUND

           On February 27, 2013, Lopes was charged in a Criminal

Complaint with knowingly and intentionally attempting to

possess, with intent to distribute, fifty grams or more of

methamphetamine, its salts, isomers, and salts of its isomers

(“methamphetamine”), in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), and 846.    [Dkt. no. 1.]   An Indictment was filed on

March 6, 2013, with the same charge, but specifying that the

date of the alleged offense was on or about February 26, 2013,

and that the amount was approximately six pounds.       [Dkt. no. 9.]

           Lopes initially entered a plea of not guilty,

[Minutes, filed 3/8/13 (dkt. no. 12), at 1,] but, on October 7,

2013, he withdrew his plea and entered a plea of guilty,

pursuant to a plea agreement.   [Minutes, filed 10/7/13, (dkt.

no. 26); Memorandum of Plea Agreement (“Plea Agreement”), filed

10/7/13 (dkt. no. 27).]    As of February 27, 2013, Joseph Mottl,

Esq., represented Lopes.   [CJA 20 form, filed 2/27/13 (dkt.

no. 6).]

           The Presentence Investigation Report (“PSR”) was filed

on October 25, 2017.   [Dkt. no. 75.]     The PSR found that Lopes’s

base offense level was thirty-six.     [Id. at ¶ 20.]   The PSR

applied a two-level increase because Lopes was an organizer,

leader, manager, or supervisor of the criminal activity, a two-

level decrease for accepting responsibility, and a one-level

                                  2
decrease for timely informing the Government that he intended to

plead guilty, for a total offense level of thirty-five.    [Id. at

¶¶ 23, 27-29.]   His criminal history category was I.   [Id. at

¶ 37.]   His imprisonment range under the United States

Sentencing Guidelines (“U.S.S.G.” or “the Guidelines”) was 168

to 210 months, [id. at ¶ 60,] with a required term of five years

to life of supervised release [id. at ¶ 63].   The fine range for

the offense was $20,000 to $10,000,000, and a special assessment

of $100.   [Id. at ¶¶ 68-70.]

            On October 31, 2017, the Government filed, under seal,

a motion pursuant to U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e) to

impose a sentence below sentencing guidelines for substantial

assistance (“§ 5K1.1 Motion”).   [Dkt. no. 76.]   The Government

recommended that Lopes’s offense level be adjusted five levels

downward “to level 30 (guideline range 97 – 121 months) and a

sentence of 110 months” due to Lopes’s cooperation in other

cases and investigations.   [§ 5K1.1 Motion at 3.]   The

Government specified the substantial assistance rendered to Drug

Enforcement Administration (“DEA”) agents, and also informed the

Court that Lopes testified as a witness in United States v.

Isaak Paopao, CR. No. 13-0327-02 CRB, in the United States

District Court for the Northern District of California.    [Id. at

2-3.]    The United States Attorney’s Office for the District of

Hawai`i stated that it did not credit Lopes’s testimony in

                                  3
Paopao because his testimony was already credited in Lopes’s

Northern District of California case.1      [Id. at 3 n.1.]   Lopes

also successfully assisted in other investigations.       [Id. at 2.]

               Lopes’s sentencing hearing was held on January 25,

2018.       [Minutes, filed 1/25/18 (dkt. no. 106).]   The Court

accepted the Plea Agreement and adopted the factual findings in

the PSR.      The Court also granted the Government’s § 5K1.1

Motion, and sentenced Lopes to ninety months imprisonment, five

years of supervised release and a special assessment of $100.

[Id. at 1-2.]      The Judgment in a Criminal Case was filed on

January 30, 2018.      [Dkt. no. 107.]

               Lopes timely filed the instant § 2255 Motion, which

alleges his counsel rendered constitutionally ineffective

assistance by: 1) not communicating necessary and sufficient

information to Lopes at the pleading stage; and 2) not

communicating necessary and sufficient information to both Lopes

and the Court at the sentencing stage.      In its Answer, the

Government argues the § 2255 Motion should be denied because

Lopes fails to establish that he received ineffective

assistance.




        1
       Lopes also pleaded guilty and was sentenced in the United
States District Court for the Northern District of California,
CR. No. 13-00327-005. See Minutes, filed 1/25/19 (dkt.
no. 106); see also § 2255 Motion at 5.
                                     4
                             STANDARD

          Section 2255(a) states:

          A prisoner in custody under sentence of a court
          established by Act of Congress claiming the right
          to be released upon the ground that the sentence
          was imposed in violation of the Constitution or
          laws of the United States, or that the court was
          without jurisdiction to impose such sentence, or
          that the sentence was in excess of the maximum
          authorized by law, or is otherwise subject to
          collateral attack, may move the court which
          imposed the sentence to vacate, set aside or
          correct the sentence.

This district court has described the standards applicable to

§ 2255 motions as follows:

               A court may dismiss a § 2255 motion if “it
          plainly appears from the motion, any attached
          exhibits, and the record of prior proceedings
          that the moving party is not entitled to relief.”
          R. 4(b), Rules Governing Section 2255
          Proceedings. A court need not hold an
          evidentiary hearing if the allegations are
          “palpably incredible [or] patently frivolous,”
          Blackledge v. Allison, 431 U.S. 63, 76 (1977)
          (internal quotation marks and citation omitted),
          or if the issues can be conclusively decided on
          the basis of the evidence in the record. See
          United States v. Mejia-Mesa, 153 F.3d 925, 929
          (9th Cir. 1998) (noting that a “district court
          has discretion to deny an evidentiary hearing on
          a § 2255 claim where the files and records
          conclusively show that the movant is not entitled
          to relief”). Conclusory statements in a § 2255
          motion are insufficient to require a hearing.
          United States v. Johnson, 988 F.2d 941, 945 (9th
          Cir. 1993). A petitioner must “allege specific
          facts which, if true, would entitle him to
          relief.” United States v. Rodrigues, 347 F.3d
          818, 824 (9th Cir. 2003) (internal quotation
          marks and citation omitted).



                                5
Malivao v. United States, CR 13-00885 LEK, 2018 WL 6834704, at

*2 (D. Hawai`i Dec. 28, 2018) (alteration in Malivao) (some

citations omitted).

          The issues raised in Lopes’s § 2255 Motion are legal

issues that “can be conclusively decided on the basis of the

evidence in the record,” including the record of the underlying

proceedings.   See Mejia-Mesa, 153 F.3d at 929.   Because there

are no factual disputes that must be resolved in order to rule

on the legal issues presented in the § 2255 Motion, an

evidentiary hearing is unnecessary in this case.

                            DISCUSSION

I.   Ineffective Assistance of Counsel

          This district court has stated:

               To prevail on an ineffective assistance of
          counsel claim, a petitioner must establish two
          distinct elements. First, he must show that
          counsel’s representation fell below an objective
          standard of reasonableness. Strickland v.
          Washington, 466 U.S. 668, 688 (1984). Second, he
          must show that “there is a reasonable probability
          that, but for counsel’s unprofessional errors,
          the result of the proceeding would have been
          different.” Id. at 694. In other words, a
          petitioner must show both that counsel’s
          performance was deficient and that the deficiency
          was prejudicial. Id. at 692.

               Counsel “is strongly presumed to have
          rendered adequate assistance and made all
          significant decisions in the exercise of
          reasonable professional judgment.” Id. at 690.
          “[S]trategic choices made after thorough
          investigation of law and facts relevant to
          plausible options are virtually unchallengeable;

                                 6
            and strategic choices made after less than
            complete investigation are reasonable precisely
            to the extent that reasonable professional
            judgments support the limitations on
            investigation. In other words, counsel has a
            duty to make reasonable investigations or to make
            a reasonable decision that makes particular
            investigations unnecessary.” Id. at 690-691.

                 Conclusory allegations of ineffective
            assistance of counsel made with no factual or
            legal explanation fall well short of stating a
            cognizable claim for ineffective assistance of
            counsel. See Blackledge v. Allison, 431 U.S. 63,
            74 (1977) (“[P]resentation of conclusory
            allegations unsupported by specifics is subject
            to summary dismissal.”).

Foster v. United States, CR. NO. 13-00219 DKW, 2019 WL 2428561,

at *4 (D. Hawai`i June 10, 2019) (alterations in Foster).       As to

the reasonableness of representation prong, a court must

“determine whether, in light of all the circumstances, the

identified acts or omissions were outside the wide range of

professionally competent assistance.”      Strickland, 466 U.S. at

690.   Lopes bears the burden of proof as to both prongs of the

Strickland analysis.   See Turk v. White, 116 F.3d 1264, 1265

(9th Cir. 1997).

       A.   At or Before Lopes’s Change of Plea Hearing

            Lopes alleges Mr. Mottl “never explained to [Lopes]

how [his] cooperation would affect the analysis at the time of

sentencing,” and Mr. Mottl said Lopes “was unlikely to receive a

substantial custodial sentence.”       [§ 2255 Motion at 5.]   Lopes

alleges he “was led to believe that [he] would receive a much

                                   7
lower sentence.”   [Id.]   Each of these allegations appears to

relate to communication between Lopes and his counsel prior to

his decision to plead guilty.    In its Response, the Government

argues Lopes’s allegations are contradicted by, inter alia:

1) Mr. Mottl’s declaration; and 2) the statements made by Lopes

at his change of plea hearing.   See Answer at 14-16.

            To the extent Lopes’s allegation that Mr. Mottl did

not explain how Lopes’s cooperation would affect his sentence

and his allegation that Mr. Mottl told Lopes he “was unlikely to

receive a substantial custodial sentence” are inconsistent with

each other, the allegations are liberally construed so as to not

conflict.   See § 2255 Motion at 5; see also Eldridge v. Block,

832 F.2d 1132, 1137 (9th Cir. 1987) (“The Supreme Court has

instructed the federal courts to liberally construe the

‘inartful pleading’ of pro se litigants.” (citing Boag v.

MacDougall, 454 U.S. 364, 365, 102 S. CT. 700, 701, 70 L. Ed.

2d. 551 (1982) (per curiam))).   Those two allegations, along

with the allegation that Lopes “was led to believe that [he]

would receive a much lower sentence,” all essentially argue

that, at or before the change of plea hearing on October 7,

2013, Mr. Mottl did not accurately predict the sentence Lopes

would eventually receive.   See § 2255 Motion at 5.   Lopes does

not argue the alleged misstatements from his counsel affected

his decision to plead guilty.    However, because the terms of the

                                  8
Plea Agreement required him to cooperate with the Government,2

Lopes’s position is liberally construed as an argument that his

decisions to plead guilty and to cooperate in other

investigations were both affected by the alleged misstatements

by Mr. Mottl.

               1.   Legal Standard

               “The Sixth Amendment guarantees a defendant the

effective assistance of counsel at ‘critical stages of a

criminal proceeding,’ including when he enters a guilty plea.”

Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (some

citations omitted) (quoting Lafler v. Cooper, 566 U.S. 156, 165,

132 S. Ct. 1376, 182 L. Ed. 2d 398 (2012)).        Lopes must satisfy

both prongs of the Strickland analysis.        See Turk, 116 F.3d at

1265.       As to the second prong, “when a defendant claims that his

counsel’s deficient performance deprived him of a trial by

causing him to accept a plea, the defendant can show prejudice

by demonstrating a ‘reasonable probability that, but for

counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.’”         Lee, 137 S. Ct. at 1965

(quoting Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366

(1985)).       “Courts should not upset a plea solely because of post

hoc assertions from a defendant about how he would have pleaded




        2   Plea Agreement at ¶¶ 20.a-d.
                                     9
but for his attorney’s deficiencies.     Judges should instead look

to contemporaneous evidence to substantiate a defendant’s

expressed preferences.”   Id. at 1967.

            2.   Application

            The Court makes no finding as to whether or not

Mr. Mottl’s alleged misstatements fell below an objectively

reasonable standard of professional performance.    Even if

Mr. Mottl’s performance somehow satisfied the first Strickland

prong, Lopes was not prejudiced by the alleged misstatements

because the Plea Agreement and the Court informed him of the

potential term of imprisonment he could face by pleading guilty.

See Womack v. Del Papa, 497 F.3d 998, 1003 (9th Cir. 2007)

(“[The petitioner] was not prejudiced by his counsel’s

[inaccurate sentencing] prediction because the plea agreement

and the state district court’s plea canvass alerted [the

petitioner] to the potential consequences of his guilty plea.”)

(citing Doganiere v. United States, 914 F.2d 165, 168 (9th Cir.

1990)).   Here, the Plea Agreement clearly and unambiguously

informed Lopes that the penalties for the crime to which he

pleaded guilty included a term of imprisonment ranging from a

mandatory minimum of ten years to life imprisonment, plus

supervised release of five years to life.    See Plea Agreement at

¶¶ 7.a-b.   Therefore, Lopes was necessarily aware that he could

be sentenced to life in prison following his guilty plea.

                                 10
Furthermore, at the change of plea hearing, this Court asked

Lopes “the possible penalties that you would face are as

follows:    A mandatory minimum period of imprisonment of 10 years

and up to life . . . .   Do you understand that these are the

possible penalties that you would face if you plead guilty as

charged?”    [Sealed trans. of 10/7/13 change of plea hrg.

(“10/7/13 Hrg. Trans.”), filed 3/10/19 (dkt. no. 116), at 10.]

Lopes responded that he understood.    [Id.]   Lopes also affirmed

his understanding that the Court could impose a sentence

“different from any estimate that [Lopes] and [Mr. Mottl] may

have discussed.”   [Id. at 12.]   Lopes responded in the negative

when asked “[h]as anyone made any other promises or assurances

of any kind to you, in order to get you to plead guilty?”    [Id.

at 6.]   Therefore, at the time he pleaded guilty, Lopes

represented to the Court that he understood the possible

penalties.   Lopes was not prejudiced because any misconception

he may have harbored regarding the length of his prison term was

expunged on the record at his change of plea hearing.    The Court

need not make any finding as to whether Mr. Mottl even made the

alleged misstatements, or if the alleged misstatements fell

below an objective standard of reasonableness, because an

inaccurate sentencing prediction from Mr. Mottl would not

satisfy the second Strickland prong.   See Sexton v. Cozner, 679

F.3d 1150, 1156 (9th Cir. 2012) (holding that the attorney’s

                                  11
inaccurate sentencing prediction was not prejudicial where the

petitioner stated to the court that he understood he could face

a mandatory sentence of life imprisonment).

            The Ninth Circuit recently examined this issue in

Rodriguez v. United States, 789 F. App’x 56 (9th Cir. 2019).

There, a § 2255 petitioner, Juan Carlos Rodriguez, argued he

received ineffective assistance of counsel because his attorney

“misrepresented that his federal sentence would run entirely

concurrently with a state sentence he was already serving,”

rendering his guilty plea involuntary.   Id. at 57.   The Ninth

Circuit held, without determining if the attorney actually made

the alleged misrepresentation, that Rodriguez did not

demonstrate the requisite prejudice because “[t]he district

judge advised Rodriguez during the [Fed. R. Crim. P.] 11 plea

colloquy that he was not guaranteed a concurrent sentence and

that it was ‘up in the air how any federal sentence might run’

with the state sentence.”   Id.   Therefore, Rodriguez could not

establish that he had received ineffective assistance of

counsel, and the Ninth Circuit affirmed the district court’s

denial of Rodriguez’s § 2255 motion for lack of prejudice.      Id.

at 57-58.

            In sum, Lopes cannot prevail on an ineffective

assistance of counsel claim related to Mr. Mottl’s alleged

statements predicting the length of his future prison sentence

                                  12
because Lopes was unambiguously informed by the Plea Agreement

and the Court as to the potential term of imprisonment

associated with his guilty plea.     Therefore, Lopes’s argument

that he received ineffective assistance of counsel relating to

Mr. Mottl’s inaccurate prediction at, or prior to, his change of

plea hearing is rejected.

     B.   At or Before Lopes’s Sentencing Hearing

          Lopes alleges Mr. Mottl “did not object to the

Government’s refusal to consider” Lopes’s testimony in Paopao.

[§ 2255 Motion at 5.]   Lopes next argues Mr. Mottl “also failed

to apprise this Court of several related cases involving related

cooperators that would provide guidance as to the

proportionality and general fairness of the sentence.”    [Id.]

Lopes alleges Mr. Mottl “did not adequately convey the full

extent of [his] cooperation to the Court.”    [Id.]   Finally,

Lopes argues that, at the sentencing hearing, Mr. Mottl did not

“effectively explain to [Lopes] the impact that [his

cooperation] would have when presented to the Court.”    [Id.]     In

its response, the Government argues, inter alia, even if Lopes’s

allegations are true, he cannot demonstrate that he was

prejudiced.   See, e.g., Response at 8 (arguing an objection from

Mr. Mottl would not have compelled the Government to give credit

for Lopes’s testimony in Paopao).



                                13
          1.      Legal Standard

          “The Sixth Amendment guarantees that criminal

defendants receive reasonably effective assistance of counsel at

sentencing.”   White v. Ryan, 895 F.3d 641, 673 (9th Cir. 2018)

(citing Strickland, 466 U.S. at 686–88, 104 S. Ct. 2052).

          2.      Application

          Lopes’s first argument is rejected.     Even liberally

construing his pleadings, Lopes has not demonstrated that

Mr. Mottl’s lack of objection to the Government’s decision to

not credit Lopes’s testimony fell below an objective standard of

reasonableness.    See Strickland, 466 U.S. at 688.   Furthermore,

even if Lopes had made such a showing, he has not shown that the

action complained of carried with it a “reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”   See id. at 694.

          The terms of the Plea Agreement unambiguously

explained that, in the event Lopes provided substantial

assistance to the Government in another person’s case, the

Government could, but was not required to, move the Court to

depart from the Guidelines, or impose a sentence below the

mandatory minimum.    [Plea Agreement at ¶ 22.]   The motion or

request for downward departure was the exclusive purview of the

Government.    See id. at ¶ 22.a (“The decision as to whether to



                                   14
make such a request or motion is entirely up to the

prosecution.”).   The Ninth Circuit has held:

               Section 5K1.1 permits a district court to
          depart from the Guidelines “[u]pon motion of the
          government stating that the defendant has
          provided substantial assistance in the
          investigation or prosecution of another person
          who has committed an offense.” U.S.S.G. § 5K1.1.
          This provision empowers the government to move
          for a departure when a defendant has
          substantially assisted, but it imposes no duty to
          do so. See Wade v. United States, 504 U.S. 181,
          185, 112 S. Ct. 1840, 118 L. Ed. 2d 524 (1992);
          United States v. Arishi, 54 F.3d 596, 597 (9th
          Cir. 1995). Even if a defendant has provided
          substantial assistance, we may not grant relief
          unless the government’s refusal to file a § 5K1.1
          motion was based on impermissible motives,
          constituted a breach of a plea agreement, or was
          not rationally related to a legitimate
          governmental purpose. See United States v.
          Treleaven, 35 F.3d 458, 461 (9th Cir. 1994)
          (citing Wade, 504 U.S. at 185-86, 112 S. Ct.
          1840, 118 L. Ed. 2d 524). Our precedent also
          requires the Government to make a good faith
          evaluation of a defendant’s assistance as of the
          date of sentencing to determine the
          appropriateness of a § 5K1.1 motion. See United
          States v. Quach, 302 F.3d 1096, 1102 (9th Cir.
          2002). . . .

United States v. Flores, 559 F.3d 1016, 1019 (9th Cir. 2009)

(brackets in Flores).

          Here, there have been neither allegations, nor

evidence, of impermissible motive, breach of the Plea Agreement,

or divergence from a proper government motive.   In its § 5K1.1

Motion, the Government acknowledged Lopes’s testimony in the

Northern District of California, explained why it would not


                                15
credit that testimony, and recommended a downward departure.

The Government’s refusal to credit Lopes’s testimony is not

attributable to a lack of investigation, bad faith or improper

motive.   Therefore, it was acceptable for Mr. Mottl to not

object.   See United States v. Fox, 8 F. App’x 800, 804 (9th Cir.

2001) (holding that, “[b]ecause we find that no breach of the

agreement occurred, it was not error for Fox’s trial counsel to

fail to object” to the Government’s refusal to move for downward

departure at sentencing).   Furthermore, even if Mr. Mottl’s

failure to object was error, there is no evidence to suggest the

outcome would have changed if Mr. Mottl had objected.   See

Answer at 10 (“The United States did not believe that [Lopes’s]

trial testimony in California substantially assisted federal

authorities and simply did not give him credit in its 5K1.1

motion for that activity.”).   Therefore, Lopes cannot show a

reasonable probability that he was prejudiced by the lack of an

objection.   Because Lopes cannot show a reasonable probability

that he was prejudiced, the Court does not reach the issue of

whether the many times Lopes, though his counsel, presented his

position regarding his testimony in Paopao to the Court,

constituted an “objection” to the Government’s refusal to credit

that testimony.   See, e.g., Def.’s Suppl. Sentencing Mem., filed

1/25/18 (dkt. no. 104) (“Lopes’s 1/25/18 Sentencing Mem.”).     For



                                16
these reasons, Lopes’s argument with regard to Mr. Mottl’s

failure to object as indicated, is rejected.

             Lopes’s argument that Mr. Mottl “also failed to

apprise this Court of several related cases involving related

cooperators that would provide guidance as to the

proportionality and general fairness of the sentence” is also

rejected.    See § 2255 Motion at 5.   As a preliminary matter,

there are no co-defendants in this case.    To the extent that

evidence of sentences imposed on “related” defendants in other

cases, prosecuted on the basis of other conduct, is admissible

as mitigating evidence at sentencing, Mr. Mottl denies any

knowledge of “related cooperators,” “related cases or co-

defendants.”    [Answer, Exh. 3 (Decl. of Joseph R. Mottl) at

¶ 22.]   Furthermore, Lopes cannot show prejudice because his

sentence was imposed in accordance with the Plea Agreement, the

Guidelines, and the aggravating and mitigating factors unique to

this case.    Lopes also cannot show a reasonable probability that

the outcome of his sentencing would have been any different if

evidence of the sentences imposed on other defendants in other

cases had been presented to the Court.    Therefore, this portion

of Lopes’s argument is rejected.

             Lopes’s argument that Mr. Mottl “did not adequately

convey the full extent of [his] cooperation to the Court” is

rejected.    See § 2255 Motion at 5.   Lopes has not presented any

                                  17
indicia of cooperation that was not fully presented to the Court

prior to sentencing, in one or more of the following documents

or hearings: 1) the 10/7/13 Hearing Transcript; 2) the § 5K1.1

Motion; 3) Memorandum Regarding Defense Witnesses Testimony at

Sentencing Hearing; [filed 12/6/17 (dkt. no. 94) (sealed);]

4) the United States’ Sentencing Memorandum; [filed 12/15/17

(dkt. no. 96) (sealed);] 5) Lopes’s Reply Memorandum; [filed

12/22/17 (dkt. no. 100) (sealed);] 6) Lopes’s 1/25/18 Sentencing

Memorandum; 7) Defendant’s Letter to the Honorable Leslie E.

Kobayashi; [filed 1/25/18 (dkt. no. 105) (sealed);] 8) the

transcript of the January 25, 2018 sentencing hearing (“1/25/18

Hearing Transcript”), [filed 2/11/19 (dkt. no. 115)].    At the

time of sentencing, the Court was made thoroughly aware of

Lopes’s extensive cooperation with the Government, and the

§ 2255 Motion does not present evidence of cooperation

unaccounted for in previous filings or hearings.   Therefore, it

is unnecessary to determine if Mr. Mottl’s representation fell

below an objective standard, because Lopes cannot show a

reasonable probability that he was prejudiced in this regard.

Thus, this portion of Lopes’s argument is rejected.

          Lopes’s final argument that, at the sentencing

hearing, Mr. Mottl did not “effectively explain to [Lopes] the

impact [his cooperation] would have when presented to this

Court,” is rejected.   See § 2255 Motion at 5.   It is not

                                18
necessary to determine whether Mr. Mottl’s alleged lack of

communication to Lopes at the sentencing hearing fell below an

objective standard because Lopes cannot show a reasonable

probability that he was prejudiced by it.   The Court engaged in

a thorough colloquy with the Lopes, wherein the Court explained

the aggravating and mitigating factors, including his

cooperation with the Government, and how those factors affected

his sentence.   See, e.g., 1/25/18 Hrg. Trans. at 5-13, 20-22.

Regardless of the communication between Lopes and his counsel

at, or prior to, the sentencing hearing, the Court extensively

explained the impact Lopes’s cooperation had on his term of

imprisonment.   Lopes has not identified any communication that

could have, but did not, transpire between himself and Mr. Mottl

that could have affected his term of imprisonment.   Lopes thus

has not demonstrated a reasonable probability that he was

prejudiced.   For these reasons, Lopes’s final argument is

rejected.

     C.     Summary

            Lopes has failed to establish any action or omission

by Mr. Mottl that constitutes ineffective assistance of counsel.

The § 2255 Motion is therefore denied.   Because the only ground

raised fails as a matter of law, Lopes’s § 2255 Motion is

denied.



                                 19
II.   Certificate of Appealability

           This district court has stated that:

                In dismissing a § 2255 motion, the court
           must also address whether [defendant/petitioner]
           should be granted a certificate of appealability
           (“COA”). See R. 11(a), Rules Governing Section
           2255 Proceedings (providing that “[t]he district
           court must issue or deny a certificate of
           appealability when it enters a final order
           adverse to the applicant”). A COA may issue only
           if the petitioner “has made a substantial showing
           of the denial of a constitutional right.” 28
           U.S.C. § 2253(c)(2).

                “The standard for a certificate of
           appealability is lenient.” Hayward v. Marshall,
           603 F.3d 546, 553 (9th Cir. 2010) (en banc),
           overruled on other grounds by Swarthout v. Cooke,
           562 U.S. 216 (2011). The petitioner is required
           to demonstrate only “that reasonable jurists
           could debate the district court’s resolution or
           that the issues are adequate to deserve
           encouragement to proceed further.” Id. (citation
           and internal quotation marks omitted). The
           standard “requires something more than the
           absence of frivolity, but something less than a
           merits determination.” Id. (internal quotation
           marks omitted).

                The court carefully reviewed [the
           defendant/petitioner’s] assertions and gave him
           every benefit by liberally construing them.
           Based on the above analysis the court finds that
           reasonable jurists could not find the court’s
           rulings debatable.

Malivao, 2018 WL 6834704, at *7 (some alterations in Malivao)

(some citations omitted).   Reasonable jurists would not find

that the rulings in this Order regarding Lopes’s § 2255 Motion

are debatable.   A certificate of appealability therefore will

not be issued.

                                20
                               CONCLUSION

           On the basis of the foregoing, Lopes’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody, filed January 22, 2019, is HEREBY

DENIED.   In addition, this Court DENIES a certificate of

appealability.

           IT IS SO ORDERED.

           DATED AT HONOLULU, HAWAI`I, March 27, 2020.




UNITED STATES OF AMERICA VS. JOSEPH LOPES; CR 13-00200 LEK; CV
19-00036 LEK-KJM; ORDER DENYING MOTION UNDER 28 U.S.C. § 2255 TO
VVACATE, SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN FEDERAL
CUSTODY AND DENYING A CERTIFICATE OF APPEALIBILITY




                                   21
